Title: From James Madison to Charles Pinckney and James Monroe, 2 March 1803
From: Madison, James
To: Pinckney, Charles,Monroe, James


GentlemenDepartment of State Washington, 2 March 1803.
You will be herewith furnished with a joint Commission to treat with His Catholic Majesty, and with a letter of credence to him. For the object of the Commission and as a guide to your negotiations, I refer you to the instructions given in relation to the French Government. Whatever portion of the arrangements contemplated may be found to depend not on the French, but on the Spanish Government, is to be sought from the latter on the like terms as if they had depended on the former.
The scale of value applied to the distinct Territories in question, will deserve particular attention: so will the provision for paying our Citizens who have claims on Spain, out of the sums stipulated as the price of her Territorial Cessions. Among the claims it will be important to include not only those within the description contained in the Convention signed by Mr. Pinckney in August last, but such as may be founded on unlawful acts committed within Spanish responsibility by other than Spanish Subjects, and on acts committed by Spanish Subjects within the Spanish Colonies inconsistent with true equity, tho’ not with the forms of law.
Your particular attention will also be due in case a cession should [not] be obtained, to an enlargement of our right of deposit at New Orleans, and to the establishment of suitable deposits at the mouths of the rivers passing from the United States thro’ the Floridas, as well as of the free navigation of these rivers by Citizens of the United States. Useful hints on these subjects may be found in the letter of which a copy is annexed, from the Consul of the United States at New Orleans.

I refer for another object which will deserve your attention, to the letter from the Department of State of the 27th. day of November to the Minister Plenipotentiary of the United States at Madrid, which urges the necessity of some provision by the Governments of Europe having American Colonies, by which the irregular and injurious proceedings of Colonial Officers towards the United States, may be more effectually controuled, or more expeditiously corrected, than by crossing the Atlantic with representations on such occasions. Such a provision is not more due to our just expectations, than to the interests which those Governments have in maintaining the amicable relations which subsist with the United States. In the same letter notice was given that the Spanish Government would be held responsible for whatever damages might be sustained by our Citizens in consequence of the violation of Treaty by the Intendant at New Orleans.
It will be proper to obtain from that Government a stipulation that will provide for such contingent damages. In case the Convention already on foot should be open for such an Article, it may be therein inserted. Should that opportunity not exist, it will be necessary to authorize by a supplemental article, the Commissioners appointed under that Convention to award the indemnifications. I have the honor to be, Gentlemen, With very great respect Your most obed servt.
James Madison
 

   
   RC (NN: Monroe Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC in a clerk’s hand, signed by JM. Docketed by Monroe, “Mr. Pintard’s Notes about the Mississippi”; the same docket appears on a 4 Mar. 1803 letter from John Pintard to Monroe (DLC: Monroe Papers), in which Pintard apparently enclosed forty-four pages of notes headed “On the Mississippi” (ibid.). Letterbook copy dated 17 Feb. 1803.



   
   Date on RC altered from 17 Feb.



   
   JM to Livingston and Monroe, 2 Mar. 1803.



   
   Word supplied from letterbook copy.



   
   JM referred to Daniel Clark’s letter of 22 June 1802 (see JM to Livingston and Monroe, 2 Mar. 1803, and n. 17).



   
   JM apparently enclosed a copy of his letter to Pinckney (see JM to Pinckney, 27 Nov. 1802, n.).


